         Case 1:19-cv-04256-WMR Document 13 Filed 12/06/19 Page 1 of 4




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

   MANCHESTER UNITED                       )
   FOOTBALL CLUB LIMITED,                  )
                                           )
          Plaintiff                        )
                                           )
                                                      Case No.
   v.                                      )
                                           )
                                                      1:19-cv-04256-WMR
   SELECT MANAGEMENT                       )
   RESOURCES, LLC and                      )
   RODERICK AYCOX.                         )
                                           )
          Defendants.                      )

                           NOTICE OF SETTLEMENT

        COME NOW Defendants Roderick Aycox and Select Management

Resources, LLC (“Defendants”) and Plaintiff Manchester United Football Club

Limited (“Plaintiff”) and notify the Honorable William M. Ray II of the settlement

of the above-styled case by and between Defendants and Plaintiff.

        The Parties have executed a Forbearance and Contingent Settlement

Agreement that will result in Plaintiff filing a dismissal without prejudice upon its

confirmation of receipt of the first installment payment due under the agreement.

        Defendants have initiated the payment process and provided a wire advice to

Plaintiff reflecting initiation of the wire transfer for the required payment. Plaintiff

awaits receipt of the wire.
                                           1
        Case 1:19-cv-04256-WMR Document 13 Filed 12/06/19 Page 2 of 4




      The Parties intend this Notice of Settlement to allow the Court to

administratively close this action with the ability to re-open it should issues arise

with the settlement payment or stipulation of dismissal.

      The Parties request the Court allow the parties one week, to and through

December 13, 2019, to file a stipulation of dismissal. The requested time is

necessary for Plaintiff to confirm receipt of the first installment payment and

thereafter to file a Stipulation of Dismissal without Prejudice.



      Submitted this 6th day of December 2019.


NELSON MULLINS RILEY &                     PARKER, HUDSON, RAINER&
SCARBOROUGH LLP                            DOBBS LLP

/s/ Scott Sherman                          /s/ William J. Holley, II
Scott N. Sherman                           William J. Holley, II
Georgia Bar No. 642090                     Georgia Bar No. 362310
scott.sheman@nelsonmullins.com             Eric W. Anderson
Joshua R. Lewin                            Georgia Bar No. 016810
Georgia Bar No. 586453                     Justin P. Gunter
josh.lewin@nelsonmullins.com               Georgia Bar No. 969468

                                           Counsel for Plaintiff Manchester
Counsel for Defendants                     United Football Club Limited
Roderick Aycox and Select
Management Resources, LLC
                                           Parker, Hudson, Rainer & Dobbs LLP
Nelson Mullins Riley & Scarborough         303 Peachtree Street NE Suite 3600
LLP                                        Atlanta, Georgia 30308 Tel: 404-523-
201 17th Street, N.W., Suite 1700          5300

                                          2
      Case 1:19-cv-04256-WMR Document 13 Filed 12/06/19 Page 3 of 4




Atlanta, GA 30363                   Fax: 404-522-8409
(404) 322-6000                      wjh@phrd.com
                                    ewa@phrd.com
                                    jgunter@phrd.com




                                    3
       Case 1:19-cv-04256-WMR Document 13 Filed 12/06/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that, on this 6th day of December 2019, I

electronically filed the foregoing Notice of Settlement with the Clerk of Court

using the CM/ECF system, which will send an electronic notice of this filing to all

attorneys of record.


                                      /s/ Scott Sherman
                                      SCOTT N. SHERMAN
                                      Georgia Bar No. 642090
                                      scott.sheman@nelsonmullins.com
                                      JOSHUA R. LEWIN
                                      Georgia Bar No. 586453
                                      josh.lewin@nelsonmullins.com
                                      Counsel for Defendants Roderick
                                      Aycox and Select Management
                                      Resources, LLC

                                      NELSON MULLINS RILEY &
                                      SCARBOROUGH LLP
                                      201 17th Street, N.W., Suite 1700
                                      Atlanta, GA 30363
                                      (404) 322-6000




                                         4
